Citation Nr: 1041590	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  04-23 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD) prior to 
February 25, 2009, and for a rating in excess of 70 percent from 
February 26, 2009, to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
July 1990 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The case was remanded in December 2008 for evidentiary 
development, and all actions required by the remand have been 
accomplished.  

The Veteran appeared at a Travel Board hearing in November 2008.  
A transcript is associated with the claims file.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
hypervigilance, difficulty sleeping, problems with intrusive 
memories, anger, irritability, and social isolation which results 
in occupational and social impairment in most areas for the 
entire period of this appeal; his most recent Global Assessment 
of Functioning (GAF) score was 44 (reported in February 2009), 
and he has GAF scores of 50 reported in clinical assessments 
occurring much earlier in the appeal period.  There is consistent 
evidence of impairment in most areas throughout the entire appeal 
period.  


CONCLUSIONS OF LAW

The criteria for a 70 percent disability evaluation, but no 
higher, for PTSD, for the entire period of this appeal, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Veteran was not initially informed about the information and 
evidence not of record that is necessary to substantiate his 
claim for a higher initial rating, as notice had been provided in 
connection with his claim for service connection; however, 
appropriate notice was supplied post-adjudication, and the 
Veteran's claim for an increase was re-adjudicated via a 
statement and supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  In addition, the Veteran did receive notice regarding 
the evidence and information needed to establish a disability 
rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by 
Disabled American Veterans (DAV), and that organization is 
presumed to have knowledge of what is necessary to substantiate a 
claim for a higher rating for a service-connected PTSD.  Neither 
the Veteran nor his representative has pled prejudicial error 
with respect to the content or timing of VCAA notice.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claims, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports.  
There is no indication of any additional relevant evidence that 
has not been obtained.  With respect to the clinical 
examinations, the Board finds that the Veteran was provided 
thorough VA psychiatric examinations.  These evaluations are 
adequate for rating purposes; there is no duty to provide another 
examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 
(2010).

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Legal Criteria-Initial Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 percent.  
The Veteran is currently assigned a 30 percent disability rating 
for the first period under appeal, with a 70 percent rating 
assigned for the second.  A 30 percent evaluation is in order 
when there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness. Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF from 61 to 
70 indicates some mild symptoms, (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF from 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  DSM-IV, at 32; Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Analysis

The Veteran's service-connected PTSD was rated as 30 percent 
disabling from the date of receipt of his claim of service 
connection, May 22, 2002.  The Veteran disagreed with this 
evaluation, contending that his condition was of a greater 
severity than what was contemplated in the 30 percent rating.  
After additional evidence was gathered, the Veteran's disability 
percentage was increased to 70 percent; however, the effective 
date of the award was February 26, 2009.  Thus, there is a 
"staged rating" present, and the Board must consider if the 
Veteran has met the criteria for an evaluation in excess of 30 
percent from May 2002 to February 25, 2009, and if he meets the 
criteria for a rating in excess of 70 percent from February 26, 
2009, to the present.  

May 22, 2002, to February 25, 2009

The Veteran was examined in August 2002 by a psychiatrist 
operating on a "fee basis" for VA.  In the examination report, 
the Veteran was assessed as having PTSD, and his symptoms 
included "flashbacks" with vivid memories of his stressors 
occurring at least once per day.  The Veteran was noted to 
sometimes avoid crowds, he had nightmares three to four times a 
week, he reported being startled at sudden noises such as 
helicopters, and he stated that he was paranoid about "checking 
the perimeter" of his house (he constantly checked locks and 
windows).  

At the time of the 2002 examination, the Veteran had been in 
counseling with VA mental health providers for two years, and he 
was medicated for his symptoms.  The Veteran denied 
hallucinations, psychosis, or any morbid mood changes.  The 
Veteran was not employed at the time of his examination, having 
been laid off as a geographic surveyor.  At the time of this 
examination, the Veteran did not have any loosening of 
association or tangentiality of thought.  The Veteran was not 
homicidal or suicidal, and a GAF score of 60 was assessed.  

Subsequent to the 2002 examination, a  mental health nurse 
practitioner submitted a statement on the Veteran's behalf in 
January 2003.  This healthcare provider stated that the Veteran's 
symptoms were being treated with medication, and that PTSD 
affected the Veteran's work history.  That is, the Veteran was 
not employed, and in the past he has been forced to quit due to 
arguments with co-workers.  Following this submission (which was 
cosigned by a VA psychiatrist), the Veteran was given a GAF score 
of 50 during an April 2003 clinical visit.  

A second VA examination was afforded in August 2005.  The Veteran 
reported symptoms of social avoidance, and that loud noises such 
as fireworks displays and helicopters make him recall his 
stressors.  Hygiene and grooming were proper, and the thought 
processes and speech patterns were noted to be normal.  The 
Veteran was sad and tearful, and no delusional behavior was 
present.  Again, the Veteran was not suicidal or homicidal, and a 
GAF score of 60 was assessed.  

The Veteran's lowest GAF score in this first period of the appeal 
is 50, and it ranges up to 60 during the several VA examinations 
offered during this time.  The lowest score does contemplate 
serious symptoms, and the Veteran's difficulty in keeping  a job 
during this time would fall into this category.  It was noted 
that the Veteran was laid off from his most recent job for 
reasons unrelated to behavior; however, he had needed to quit 
previous employment because of his anger and irritability 
associated with service-connected PTSD.  The Veteran was divorced 
during this period, and it was noted that he had difficulty 
maintaining a romantic relationship (he had ceased seeing a woman 
at the time of his 2005 examination).  The Veteran had very 
limited (if any) contact with his son, and he was noted to engage 
in social avoidance.  




February 26, 2009, to Present

The Veteran's PTSD rating was increased to 70 percent disabling 
following a VA examination.  The examination was ordered pursuant 
to a December 2008 Board remand which determined that a new 
examination was necessary as the Veteran had alleged his 
condition had grown in severity since he was last examined.  In 
compliance with the remand, the Veteran was seen by a VA 
psychiatrist in February 2009.  

In the associated report of this most recent examination, the 
Veteran was found to exhibit social isolation.  His last 
relationship with a woman was in 2003, and he had not had contact 
with his son in the previous six years.  The Veteran's social 
activities were limited to walks two or three times daily, with 
the remainder of the time being spent in the house watching 
television.  There was a noted episode of violence occurring six 
months prior to the examination.  Indeed, the Veteran got into a 
confrontation with another Veteran where he shoved the other 
individual against a car.  

The Veteran was noted to be hypervigilant, with recurring 
thoughts of his stressors in Somalia.  No hallucinations were 
present, and anxiety and mood fluctuations were noted.  The 
Veteran had chronic anger, irritability, anxiety, racing 
recurring thoughts, social avoidance, and numbing of feelings 
associated with his PTSD.  The Veteran's social isolation was 
noted to be a main symptom of his PTSD.  He had minimal family 
contact and spent most of his time alone in his house.  The 
Veteran quit his job after losing his temper, and the Veteran 
complained that every annoyance of life, no matter how minute 
(such as losing car keys), causes him to become very distressed.  
A GAF score of 44 was assessed.  

Assessment  

The Veteran has had fluctuating levels of severity of his 
service-connected PTSD, with GAF scores running from a lowest of 
44 to a highest of 60 throughout the appeal period.  With regards 
to the first period of the appeal, the Veteran had reports of a 
GAF score of 50.  GAF Scores between 41 and 50 reflect serious 
symptoms, and the later-reported score of 44 was enough for the 
RO to increase the Veteran's disability to 70 percent from 
February 26, 2009, to the present.  The report of a GAF as low as 
50 in the earlier part of the appeal would also seem to suggest 
that the Veteran's symptoms have been quite severe even before he 
was evaluated in February 2009.  It is noted that a score of 50 
reflects "serious symptoms" associated with PTSD, and the 
Veteran has not worked or had a meaningful relationship with a 
family member or significant other since around the time of his 
filing for benefits.  That is to say, it is apparent through the 
Veteran's mental health clinical history that his symptoms were 
worse than what was reported in the 2002 and 2005 VA 
examinations, and the Board can safely conclude that the evidence 
shows that the manifestations of PTSD prior to February 26, 2009, 
were at least as severe as those noted after the fact.  As such, 
the Board will increase the Veteran's disability evaluation to 70 
percent for the first period under appeal.  This action remedies 
the discrepancy in rating between the two periods, and the Board 
now turns its attention to if an initial rating in excess of 70 
percent is warranted for both periods under appeal.  

The next highest evaluation, a 100 percent rating, is the highest 
rating possible for PTSD and it contemplates total occupational 
and social impairment.  The Board notes that the Veteran does 
not, and has never, indicated any hallucinatory or delusional 
behavior, and has never been assessed as suffering from 
psychosis.  There is fairly constant anxiety and intrusive 
thought; however, panic attacks have not been assessed, with the 
principal manifestation of this portion of the disease being 
hypervigilance and a heightened startle response (especially to 
noises such as helicopters and fireworks).  The Veteran's thought 
processes have always been found to be intact, and he has never 
had problems with his hygiene or appearance.  The Veteran has 
reported a depressed mood, but has not been determined to be 
suicidal or homicidal.  

The Veteran voluntarily left employment, but there is no 
assessment in the record reflecting that he cannot work as a 
result of his PTSD.  In fact, in his most recent job, the Veteran 
was terminated as part of a systemic layoff, and not as the 
result of any behavioral abnormalities.  Thus, although the 
temper has been noted to be a factor in work and in interpersonal 
relationships, the evidence does not suggest that it is a total 
bar to occupational functioning.  Regarding social relationships, 
the Board notes that the Veteran has minimal contact with family 
and has not engaged in a romantic relationship in seven years.  
The Veteran spends most of his time either walking outside or 
staying alone in his house, and he avoids crowds if at all 
possible.  This is significant social impairment; however, when 
viewed in the light of his occupational impairment (of which PTSD 
seems to affect most areas as opposed to being a complete bar), 
the Board must conclude that there is not a total impairment in 
both of the regulatory areas of daily living measured for rating 
purposes.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Indeed, the medical evidence shown in the Veteran's testimony, 
submissions,  and in his treatment and examination history 
illustrates PTSD which is disabling in most areas of occupational 
and social functioning.  As noted, the Veteran has had GAF scores 
reflective of serious symptoms throughout the appeal period, and 
thus the 70 percent rating is appropriate for the entire period 
of this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  In accordance with Thun v. Peake, 22 Vet. App. 
111 (2008), there is a sequential three-step analysis to 
determine whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the schedular 
rating adequately contemplates a claimant's disability picture.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating is required.  If the schedular criteria do 
not contemplate the claimant's level of disability and 
symptomatology and the schedular criteria are therefore found to 
be inadequate, then step two is to determine whether the 
claimant's disability picture is exceptional with such related 
factors such as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular criteria.  If the disability 
picture meets the second step, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology.  In other words, the Veteran does not experience 
any symptomatology not already contemplated by the Rating 
Schedule.  As the rating criteria reasonably describe the 
disability and symptomatology, the threshold factor for 
extraschedular consideration under step one of Thun has not been 
met and the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is exceptional.  
As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  

There is evidence of record that raises the issue of entitlement 
to TDIU.  The Board is cognizant of the Court's holding in Rice 
v. Shinseki, 22 Vet. App. 447 (2009) regarding a TDIU being, in 
effect, part and parcel of an increased rating claim.  The record 
indicates, however, that the RO has denied a TDIU, which remained 
denied after the increase to 70 percent.  As such, remand for a 
referral to the Director of VA's Compensation and Pension Service 
is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. 
Peake, 22 Vet. App. 111 (2008).

In reaching the determination that a rating in excess of 70 
percent is not warranted for either time period in the appeal, 
the Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence, both lay and expert, is against the Veteran's claim. 38 
U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 70 percent evaluation, but no higher, is assigned for service-
connected PTSD for the entire period of the appeal, subject to 
the statutes and regulations applicable to the payment of 
monetary benefits.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


